Exhibit 10(t)

 

 

TAKE OWNERSHIP!

THE BANKAMERICA GLOBAL

ASSOCIATE STOCK OPTION PROGRAM

 

 

 

Effective October 1, 1998

 



--------------------------------------------------------------------------------

 

Contents

 

         

Page

--------------------------------------------------------------------------------

Article 1.

  

Establishment, Purpose, and Duration

  

1

1.1

  

Reorganization Agreement

  

1

1.2

  

Establishment of the Plan

  

1

1.3

  

Purpose of the Plan

  

1

1.4

  

Effective Date and Term of Plan

  

1

Article 2.

  

Definitions

  

2

2.1

  

Associate

  

2

2.2

  

Award

  

2

2.3

  

Beneficial Owner or Beneficial Ownership

  

2

2.4

  

Board or Board of Directors

  

2

2.5

  

Change in Control

  

2

2.6

  

Code

  

3

2.7

  

Company

  

4

2.8

  

Disability

  

4

2.9

  

Effective Date

  

4

2.10

  

Eligible Associate

  

4

2.11

  

Exchange Act

  

4

2.12

  

Fair Market Value

  

4

2.13

  

Grant Date

  

4

2.14

  

Option

  

4

2.15

  

Participant

  

4

2.16

  

Person

  

5

2.17

  

Plan

  

5

2.18

  

Plan Administrator

  

5

2.19

  

Retirement

  

5

2.20

  

Service Center

  

5

2.21

  

Shares

  

5

2.22

  

Stock Appreciation Right or SAR

  

5

2.23

  

Subsidiary

  

5

2.24

  

United States

  

5

Article 3.

  

Amendment and Administration

  

6

3.1

  

Amendment, Modification, and Termination

  

6

3.2

  

Awards Previously Granted

  

6

3.3

  

Plan Administrator

  

6

Article 4.

  

Shares Subject to the Plan

  

7

4.1

  

Number of Shares Available for Grants

  

7

4.2

  

Lapsed Awards

  

7

4.3

  

Adjustments in Authorized Shares

  

7

 

i



--------------------------------------------------------------------------------

4.4

  

Source of Shares

  

7

Article 5.

  

Award of Options

  

8

5.1

  

Award of Options on Grant Date

  

8

5.2

  

Eligible Associates

  

8

5.3

  

Number of Option Shares Awarded

  

8

5.4

  

Option Price

  

8

5.5

  

Expiration Date of Option

  

9

5.6

  

Option Vesting

  

9

5.7

  

Exercise after Termination or Death

  

10

5.8

  

Option Statements

  

11

5.9

  

Exercise of Option

  

11

Article 6.

  

Non-U.S. Associates

  

13

6.1

  

Applicability

  

13

6.2

  

Schedule of Countries Where Awards Are Feasible

  

13

6.3

  

Terms of Option and SAR

  

13

6.4

  

Stock Appreciation Rights

  

13

6.5

  

Special Terms

  

13

6.6

  

No Acquired Rights

  

14

Article 7.

  

Other Provisions

  

15

7.1

  

Nontransferability of Awards

  

15

7.2

  

Rights as a Shareholder

  

15

7.3

  

Employment

  

15

7.4

  

Withholding Taxes

  

15

7.5

  

Indemnification

  

15

7.6

  

Successors

  

15

Article 8.

  

Legal Construction

  

16

8.1

  

Gender and Number

  

16

8.2

  

Severability

  

16

8.3

  

Requirements of Law

  

16

8.4

  

Governing Law

  

16

8.5

  

Entire Plan

  

16

 

 

ii



--------------------------------------------------------------------------------

 

TAKE OWNERSHIP!

THE BANKAMERICA GLOBAL

ASSOCIATE STOCK OPTION PROGRAM

 

Article 1.    Establishment, Purpose, and Duration

 

1.1    Reorganization Agreement.  NationsBank Corporation, a North Carolina
corporation (the “Company”), entered into an Agreement and Plan of
Reorganization with BankAmerica Corporation, a Delaware corporation
(“BankAmerica”), dated April 10, 1998 (the “Reorganization Agreement”). Pursuant
to the Reorganization Agreement, the Company was reincorporated as a Delaware
corporation and, following such reincorporation, BankAmerica merged into the
Company and the Company was renamed “BankAmerica Corporation.” References in
this document to the Company include the Delaware corporation resulting from the
consummation of the transactions contemplated by the Reorganization Agreement.

 

1.2    Establishment of the Plan.  The Company hereby establishes Take
Ownership! The BankAmerica Global Associate Stock Option Program (the “Plan”).
The Plan provides for the grant of Options, and the grant of Stock Appreciation
Rights in certain countries, to Eligible Associates of the Company and its
Subsidiaries, as such terms are defined below.

 

1.3    Purpose of the Plan.  The purpose of the Plan is to advance the interests
of the Company and its shareholders by giving substantially all Associates of
the Company and its Subsidiaries a stake in the Company’s future growth in order
to further create a culture of ownership and excellence among all Associates
which will foster teamwork and customer service.

 

1.4    Effective Date and Term of Plan.  The Plan shall be effective as of
October 1, 1998 and Awards may be granted to Eligible Associates on and after
that date. Unless the Board of Directors of the Company shall approve an
extension or renewal of the Plan for such additional term as it may determine,
no Awards shall be granted after September 30, 2001. However, all Awards granted
under the Plan prior to such date shall remain in effect until such Awards shall
have been satisfied, terminated, paid out, or expired, in accordance with the
Plan and the terms of such Awards.

 

1



--------------------------------------------------------------------------------

 

Article 2.    Definitions

 

The following terms, when written with initial capital letters, will have the
meanings stated below:

 

2.1    “Associate” means a common law employee of the Company or any Subsidiary
who is identified as an employee in the personnel records of such entity.

 

2.2    “Award” means the grant of an Option or SAR under the Plan.

 

2.3    “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule l3d-3 of the General Rules and Regulations under
the Exchange Act.

 

2.4    “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

2.5    “Change in Control” of the Company means, and shall be deemed to have
occurred upon, any of the following events:

 

(a)    The acquisition by any Person of Beneficial Ownership of twenty-five
percent (25%) or more of either:

 

(i)    The then-outstanding Shares (the “Outstanding Shares”); or

 

(ii)    The combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of Directors (the
“Outstanding Voting Securities”);

 

provided, however, that the following acquisitions shall not constitute a Change
in Control for purposes of this subparagraph (a): (A) any acquisition directly
from the Company, (B) any acquisition by the Company or any of its Subsidiaries,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries, or (D) any acquisition by
any corporation pursuant to a transaction which complies with clauses (i), (ii)
and (iii) of subparagraph (c) below; or

 

(b)    Individuals who, as of the Effective Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual who
becomes a Director subsequent to the Effective Date and whose election, or whose
nomination for election by the Company’s shareholders, to the Board of Directors
was either (i) approved by a vote of at least a majority of the Directors then
comprising the Incumbent Board or (ii) recommended by a Nominating Committee
comprised entirely of Directors who are then Incumbent Board members shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A

 

2



--------------------------------------------------------------------------------

promulgated under the Exchange Act), other actual or threatened solicitation of
proxies or consents or an actual or threatened tender offer; or

 

(c)    Approval by the Company’s shareholders of a reorganization, merger, or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless following
such Business Combination, (i) all or substantially all of the Persons who were
the Beneficial Owners, respectively, of the Outstanding Shares and Outstanding
Voting Securities immediately prior to such Business Combination own, directly
or indirectly, more than fifty percent (50%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from the Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Outstanding Shares and Outstanding Voting Securities, as the
case may be (provided, however, that for purposes of this clause (i), any shares
of common stock or voting securities of such resulting corporation received by
such Beneficial Owners in such Business Combination other than as the result of
such Beneficial Owners’ ownership of Outstanding Shares or Outstanding Voting
Securities immediately prior to such Business Combination shall not be
considered to be owned by such Beneficial Owners for the purposes of calculating
their percentage of ownership of the outstanding common stock and voting power
of the resulting corporation), (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from the Business
Combination) beneficially owns, directly or indirectly, twenty-five percent
(25%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from the Business Combination or the combined voting
power of the then outstanding voting securities of such corporation unless such
Person owned twenty-five percent (25%) or more of the Outstanding Shares or
Outstanding Voting Securities immediately prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or the
action of the Board, providing for such Business Combination; or

 

(d)    Approval by the Company’s shareholders of a complete liquidation or
dissolution of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred for purposes of this Plan as a result of the transactions contemplated
by the Reorganization Agreement referred to in Section 1.1.

 

2.6    “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to the Code shall include the valid and binding governmental
regulations, court decisions and other regulatory and judicial authority issued
or rendered thereunder.

 

3



--------------------------------------------------------------------------------

 

2.7    “Company” means BankAmerica Corporation, a Delaware corporation (which is
the resulting entity upon consummation of the transactions contemplated by the
Reorganization Agreement referred to in Section 1.1), and any successor as
provided in Section 7.6. Prior to the Effective Date, Company means NationsBank
Corporation, a North Carolina corporation and the Delaware corporation resulting
from its reincorporation.

 

2.8    “Disability” means (a) “disability” as defined from time to time under
any long-term disability plan of the Company or Subsidiary or (b) the expiration
of an extended medical absence under the medical separation policy of the
Company or Subsidiary, to the extent such policy is applicable to the
Participant under the personnel policy of the Participant’s employer.

 

2.9    “Effective Date” means October 1, 1998.

 

2.10    “Eligible Associate” means, with respect to a particular Grant Date, an
Associate described in Section 5.2.

 

2.11    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.

 

2.12    “Fair Market Value” of a Share on any date means the closing price of a
Share as reflected in the report of composite trading of New York Stock Exchange
listed securities for that day (or, if no Shares were publicly traded on that
day, the immediately preceding day that Shares were so traded) published in The
Wall Street Journal [Eastern Edition] or in any other publication selected by
the Plan Administrator; provided, however, that if the Shares are misquoted or
omitted by the selected publication(s), the Plan Administrator shall directly
solicit the information from officials of the stock exchanges or from other
informed independent market sources. If Shares shall not have been publicly
traded for more than ten (10) days immediately preceding such date, then the
Fair Market Value of a Share shall be determined by the Plan Administrator in
such manner as it shall deem appropriate.

 

2.13    “Grant Date” means (a) for Associates based in the United States, the
first business day in January 1999, 2000, and 2001, unless the Plan
Administrator, with the approval of the Chief Executive Officer of the Company,
determines otherwise, and (b) for Associates based outside the United States,
each date selected from time to time by the Plan Administrator for the grant of
Awards under the Plan.

 

2.14    “Option” means an option granted to an Associate to purchase Shares as
described in Article 5 of the Plan.

 

2.15    “Participant” means an Associate or former Associate, or the legal
representative or estate of an incapacitated or deceased Associate or former
Associate, who has outstanding an Award granted under the Plan.

 

4



--------------------------------------------------------------------------------

 

2.16    “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

 

2.17    “Plan” means the plan set forth in this document which, from and after
the Effective Date, shall be known as Take Ownership! The BankAmerica Global
Associate Stock Option Program, as the same may be amended from time to time.

 

2.18    “Plan Administrator” means the Principal Corporate Personnel Officer of
the Company and its Subsidiaries.

 

2.19    “Retirement” means an Associate’s termination of employment with the
Company and its Subsidiaries at age 50 or later, provided the Associate
satisfies (a) or (b) below:

 

(a)    The Associate is based in the United States and (i) qualifies at such
time for post-retirement medical benefits under an employee benefit plan of the
Associate’s employer or (ii) is employed by a Subsidiary which does not offer
post-retirement medical benefits, or within an employment category which is not
eligible for such benefits, but the Associate satisfies such age and service
requirements as the Plan Administrator may, but need not, establish from time to
time for purposes of this definition.

 

(b)    The Associate is based outside the United States and satisfies the
retirement policy of the Associate’s employer, if any, which is applicable to
the Associate as determined by the Plan Administrator from time to time in his
or her sole discretion.

 

2.20    “Service Center” means the Take Ownership! Service Center, which is a
unit of the Company or Subsidiary or a third party designated by the Plan
Administrator to provide day-to-day administrative and brokerage services for
the Plan.

 

2.21    “Shares” means the shares of common stock of the Company.

 

2.22    “Stock Appreciation Right” or “SAR” means a stock appreciation right
with respect to Shares as described in Article 6.

 

2.23    “Subsidiary” means any corporation, partnership, joint venture,
affiliate, or other entity in which the Company owns more than fifty percent
(50%) of the voting stock or voting ownership interest, as applicable, or any
other business entity designated by the Plan Administrator as a Subsidiary for
purposes of the Plan.

 

2.24    “United States” means the fifty (50) states, Guam, Puerto Rico and the
Virgin Islands.

 

5



--------------------------------------------------------------------------------

 

Article 3.    Amendment and Administration

 

3.1    Amendment, Modification, and Termination.    The Company may, at any time
and from time to time, alter, amend, suspend or terminate the Plan in any
respect (except as provided in Section 3.2) by action of the Board or by an
instrument in writing executed by the Plan Administrator. However, no such
action by the Plan Administrator may (a) result in an Award being granted to an
Associate who is then a member of the Policy Committee of the Company or
classified as a salary band 1, 2 or 3 (or similar classification) Associate, (b)
increase the number of shares reserved for issuance under Section 4.1, (c)
materially increase the benefits conferred upon Eligible Associates under the
Plan, (d) suspend or terminate the Plan, or (e) cause an Award to be granted
after September 30, 2001.

 

3.2    Awards Previously Granted.    No alteration, amendment, suspension or
termination of the Plan shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the
Participant holding such Award. Notwithstanding the preceding sentence, the
Company may alter or amend Section 5.6(d) prior to the date of a Change in
Control.

 

3.3    Plan Administrator.    The Plan shall be administered by the Plan
Administrator. Subject to the provisions of the Plan, the Plan Administrator
shall have the power, authority, and sole discretion to construe, interpret and
administer the Plan, including, without limitation, the power and authority to
make factual determinations relating to Plan entitlements. The Plan
Administrator may appoint such agents as he or she may deem necessary for the
effective performance of the Plan Administrator’s duties, and may delegate to
such agents such powers and duties, whether ministerial or discretionary, as the
Plan Administrator may deem appropriate. The decisions of the Plan Administrator
upon all matters within the scope of his or her authority shall be conclusive
and binding on all parties, except to the extent otherwise provided by law.

 

6



--------------------------------------------------------------------------------

 

Article 4.    Shares Subject to the Plan

 

4.1    Number of Shares Available for Awards.    One hundred twenty million
(120,000,000) Shares are reserved for issuance under the Plan.

 

4.2    Lapsed Awards.    If any Award granted under this Plan is canceled,
terminates, expires, or lapses for any reason, any Shares subject to such Award
again shall be available for the grant of an Award under the Plan, unless
provided otherwise under Section 6.5 with respect to Awards made in a country
outside the United States.

 

4.3    Adjustments in Authorized Shares.    In the event of any change in
corporate capitalization, such as a stock split, or a corporate transaction,
such as any merger, consolidation, separation, including a spin-off, or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of such term in Code Section
368) or any partial or complete liquidation of the Company, such adjustment
shall be made in the number and class of Shares which may be delivered under the
Plan and in the number and class of and/or price of Shares subject to
outstanding Awards granted under the Plan, as may be determined to be
appropriate and equitable by the Plan Administrator, in his or her sole
discretion to prevent dilution or enlargement of rights; provided, however, that
the number of shares subject to any Award shall always be a whole number.

 

4.4    Source of Shares.    Shares delivered under the Plan may be original
issue shares, treasury stock or shares purchased in the open market or
otherwise, all as determined by the Chief Financial Officer of the Company (or
the Chief Financial Officer’s designee) from time to time.

 

7



--------------------------------------------------------------------------------

 

Article 5.    Award of Options

 

5.1    Award of Options on Grant Date.    Each Eligible Associate shall be
awarded an Option on each Grant Date, subject to the provisions of the Plan and
such other terms and conditions as the Plan Administrator may determine, to
purchase the number of Shares determined under Section 5.3.

 

5.2    Eligible Associates.    Each Associate employed by the Company or any
Subsidiary on a Grant Date who meets all of the following requirements shall be
an Eligible Associate with respect to an Option granted on that Grant Date:

 

(a)    The Associate is based within the United States.

 

(b)    The Associate has satisfied all minimum service requirements specified by
the Plan Administrator.

 

(c)    The Associate is not then a member of the Policy Committee of the Company
or classified as a salary band 1, 2 or 3 (or similar classification as
determined by the Plan Administrator) Associate.

 

(d)    The Associate is not employed within a Subsidiary, or unit or division of
one or more Subsidiaries or is in a group or class of Associates which the Plan
Administrator has determined to be ineligible for such Grant Date.

 

5.3    Number of Option Shares Awarded.    The Plan Administrator, with the
approval of the Chief Executive Officer of the Company, shall determine, for
each Grant Date, the number of Shares which may be purchased under the Option
granted to each Eligible Associate. The Plan Administrator may make such
determination based on the salary band, grade or job classification of the
Eligible Associate, or on such other factors as he or she deems appropriate.

 

No Eligible Associate shall be granted more than one Option on a given Grant
Date, regardless of whether on a Grant Date such Eligible Associate is employed
in more than one capacity by the Company or any Subsidiary. Any change in an
Eligible Associate’s salary band, grade, job classification or other factor
after a Grant Date shall not affect the Option granted to such Eligible
Associate on such Grant Date or any rights thereunder except as provided in the
following sentence or as otherwise expressly provided in the Plan. If an
Eligible Associate has not been assigned a salary band, grade or job
classification, or is in the process of changing his or her salary band, grade
or job classification, the Plan Administrator shall have final authority to
determine the appropriate salary band, grade or job classification applicable to
the Associate for purposes of the Plan for the Grant Date.

 

5.4    Option Price.    The purchase price per Share that must be paid to the
Company upon the exercise of an Option shall be one hundred percent (100%) of
the Fair Market Value of a Share on the Grant Date of the Option.

 

8



--------------------------------------------------------------------------------

 

5.5    Expiration Date of Option.    Each Option shall expire on the fifth
anniversary of the Grant Date of the Option, or, in the event of the
Participant’s termination of employment with the Company and its Subsidiaries
(including termination due to the Participant’s Retirement or death), such
earlier date as specified in this Article. The Company, the Plan Administrator
and the Service Center shall have no obligation to notify a Participant or his
or her estate or legal representative of the impending or actual expiration of
an Option.

 

5.6    Option Vesting.

 

(a)    Vesting Schedule.    Each Option granted to an Associate shall become
vested and exercisable as follows:

 

(i)    One-fourth of the Shares subject to the Option shall become vested and
exercisable on the first anniversary of the Grant Date for the Option, provided
the Associate remains in continuous employment with the Company and its
Subsidiaries until that date.

 

(ii)    An additional one-fourth of the Shares subject to the Option shall
become vested and exercisable on the second anniversary of the Grant Date for
the Option, provided the Associate remains in continuous employment with the
Company and its Subsidiaries until that date.

 

(iii)    The remaining Shares subject to the Option shall become vested and
exercisable on the third anniversary of the Grant Date for the Option, provided
the Associate remains in continuous employment with the Company and its
Subsidiaries until that date.

 

(b)    Option Exercisable in Full Upon Termination Due to Retirement, Death or
Disability.    Each Option granted to an Associate shall become fully (100%)
vested and exercisable upon the occurrence of any of the following events,
provided the Option was granted one year (365 days) or more prior to the
occurrence of the event:

 

(i)    The Associate’s employment with the Company and its Subsidiaries ends as
a result of the Associate’s Retirement.

 

(ii)    The Associate’s employment with the Company and its Subsidiaries ends as
a result of the Associate’s death.

 

(iii)    The Associate’s employment with the Company and its Subsidiaries ends
as a result of the Associate’s Disability.

 

(c)    Option Exercisable in Part Upon Termination Due to Workforce Reduction,
Realignment or Similar Measure or Divestiture.    Each Option granted to an
Associate shall become vested and exercisable to the extent provided below upon
the occurrence of any of the following events, provided the Option was granted
one year (365 days) or more prior to the occurrence of the event:

 

9



--------------------------------------------------------------------------------

 

(i)    The Associate’s employment with the Company and its Subsidiaries ends as
a result of a workforce reduction, realignment or similar measure as determined
by the Plan Administrator and (A) the Associate receives severance pay under the
Associate Transition Program (or any successor program) upon termination of
employment, or (B) if not eligible to receive such severance pay, the Associate
is notified in writing by an authorized officer of the Company or Subsidiary
that the termination is as a result of such action. Upon termination of an
Associate’s employment under the circumstances described in the preceding
sentence, each Option shall become vested and exercisable to the extent the
Option would have become vested and exercisable on the next anniversary of the
Grant Date, had the Associate’s employment continued until such date.

 

(ii)    The Associate’s employment with the Company and its Subsidiaries ends as
a result of a sale of assets or the stock of a Subsidiary as determined by the
Plan Administrator, provided that the Associate is notified in writing by an
authorized officer of the Company or Subsidiary that the termination is as a
result of such sale. Upon termination of an Associate’s employment under the
circumstances described in the preceding sentence, each Option shall become
vested and exercisable to the extent the Option would have become vested and
exercisable on the next anniversary of the Grant Date, had the Associate’s
employment continued until such date.

 

(d)    Option Exercisable in Full Upon Change in Control.    Each Option granted
to an Associate shall become fully (100%) vested and exercisable upon the
occurrence of a Change in Control.

 

(e)    Forfeiture.    To the extent an Option is not vested under this Section
5.6, it shall be cancelled immediately upon the Associate’s termination of
employment with the Company and its Subsidiaries. Options previously vested
under this Section 5.6 may be forfeited pursuant to the provisions of Section
5.7(d).

 

5.7    Exercise after Termination or Death.

 

(a)    Exercise after Termination of Employment Other Than for Retirement, Death
or Gross Misconduct.    Upon termination of an Associate’s employment with the
Company and its Subsidiaries for any reason (including, without limitation, due
to the Associate’s Disability), other than termination on account of Retirement,
death, or gross misconduct, each Option to the extent then vested and
exercisable shall remain vested and exercisable for a period of ninety (90)
calendar days following the last day of employment, but not to exceed the fifth
anniversary of the Grant Date of the Option. The Option shall be cancelled
immediately upon the expiration of such period.

 

(b)    Exercise After Retirement.    Upon termination of an Associate’s
employment with the Company and its Subsidiaries due to the Associate’s
Retirement, each Option shall remain vested and exercisable for a period of one
year (365 days) following the last day of employment, but not to exceed the
fifth anniversary of the Grant Date of the Option. The Option shall be cancelled
immediately upon the expiration of such period.

 

10



--------------------------------------------------------------------------------

 

(c)    Exercise After Death.    Upon termination of an Associate’s employment
with the Company and its Subsidiaries due to the Associate’s death, each Option
shall remain vested and exercisable for a period of one year (365 days)
following the date of the Associate’s death, but not to exceed the fifth
anniversary of the Grant Date of the Option. The Option shall be cancelled
immediately upon the expiration of such period.

 

(d)    Termination Involving Gross Misconduct.    If an Associate is terminated
by the Company or any Subsidiary for cause for gross misconduct as determined by
the Plan Administrator, each Option granted to such Associate shall be
immediately cancelled upon such termination of employment. Gross misconduct
includes, but is not limited to, acts of dishonesty, such as theft,
embezzlement, and falsification of the Company’s or Subsidiary’s records with
intent to deceive; breach of trust; knowing violation of rules established by
the Company or the Subsidiary; and any crime determined by the Company or the
Subsidiary to result in termination of employment.

 

(e)    Effect of Return to Employment.    If a Participant returns to employment
with the Company or any Subsidiary during the applicable post-termination
exercise period, then the Option shall continue to be exercisable to the extent
vested at the beginning of such period, but the Option shall not thereafter be
restored or further vest for any reason.

 

5.8    Option Statements.    Each grant of an Option shall be evidenced by an
Option statement in such form as the Plan Administrator may from time to time
determine. Each Option statement shall specify the number of Shares subject to
the Option, the Option price and such other information as the Plan
Administrator shall determine.

 

5.9    Exercise of Option.    A Participant may exercise some or all of the
Shares then vested and exercisable under an Option. The Plan Administrator may
establish procedures (including procedures restricting the frequency or method
of exercise) governing the exercise of Options. In general, subject to such
specific provisions, a Participant shall exercise an Option as follows:

 

(a)    Types of Exercise.    The Participant shall submit an Option exercise
request to the Service Center specifying the Option and number of Shares being
exercised. The exercise request shall also specify which of the following types
of exercise the Participant is making:

 

(i)    A regular Option exercise.

 

(ii)    An Option exercise and sale of all Shares being purchased through the
Option exercise.

 

(iii)    An Option exercise and sale of sufficient shares to cover the Option
price (and applicable withholding taxes and transaction fees) of the Shares
being purchased through the Option exercise, with the remainder of the Shares to
be issued to the Participant.

 

11



--------------------------------------------------------------------------------

 

(b)    Regular Option Exercise.    If the Participant requests a regular Option
exercise under (a)(i) above, the Participant shall deliver the full Option price
in cash (together with an amount sufficient to pay applicable withholding taxes
and any transaction fee) to the Service Center at the time of exercise. The
Service Center shall immediately transfer such funds to the Company. As soon as
practicable thereafter, the Shares shall be delivered to the Participant.

 

(c)    Option Exercise and Sale of Shares.    If the Participant requests an
Option exercise and sale of Shares under (a)(ii) or (iii) above, the Service
Center shall sell the applicable number of Shares as soon as practicable
following receipt of such request and, upon settlement of the trade, transfer to
the Company an amount equal to the Option price for the Shares being purchased
through the Option exercise. As soon as practicable thereafter, the Shares or
proceeds from the sale of Shares, as applicable (in either case less applicable
withholding taxes and any transaction fees), shall be delivered to the
Participant.

 

(d)    Restrictions on Exercise.    The Plan Administrator may establish from
time to time procedures for restricting the exercise of Awards on any given day
as the result of excessive volume of exercise requests or any other problem in
the established system for processing Award exercise requests.

 

12



--------------------------------------------------------------------------------

 

Article 6.    Non-U.S. Associates

 

6.1    Applicability.    This Article shall apply to each Associate who would
qualify as an Eligible Associate, except for the fact that the Associate does
not meet the requirements of Section 5.2(a).

 

6.2    Schedule of Countries Where Awards Are Feasible.    The Plan
Administrator shall determine, in his or her sole discretion, whether it is
feasible under local law, custom and practice to grant Awards under the Plan to
Associates described in Section 6.1 in each country outside the United States on
each Grant Date. The Plan Administrator shall approve a schedule specifying by
country whether an Option or SAR is to be granted under this Article. The
schedule may differentiate among categories of Associates (including
international assignees) and locations within a country.

 

6.3    Terms of Option and SAR.    If the Plan Administrator has determined on
the schedule described in Section 6.2 that it is feasible to grant an Option or
SAR at a non-U.S. location for a Grant Date, each Associate under this Article
specified in the schedule shall be granted an Option or SAR, as applicable, on
such Grant Date. Each such Option shall be granted under and shall be subject to
the terms in Article 5 as though the Associate were an Eligible Associate,
except for such modifications or additional terms and conditions as the Plan
Administrator deems appropriate under Section 6.5. Each SAR shall be subject to
Section 6.4.

 

6.4    Stock Appreciation Rights.    An SAR shall confer on the holder a right
to receive payment from the Company, upon exercise, equal to the product of (a)
multiplied by (b) below:

 

(a)    The difference between the Fair Market Value of a Share on the date of
exercise over the Fair Market Value of a Share on the Grant Date of the SAR.

 

(b)    The number of Shares with respect to which the SAR is exercised.

 

SARs shall be settled in cash, unless the Plan Administrator determines that
settlement should be in Shares. Each SAR shall be subject to Sections 5.5
through 5.8, as though the reference to the term “Option” in such section were a
reference to the term “SAR,” except for such modifications or additional terms
and conditions as the Plan Administrator deems appropriate under Section 6.5.
The Participant shall exercise an SAR by submitting an SAR exercise request to
the Service Center in the same manner as a request for an Option exercise and
sale of all Shares being exercised.

 

6.5    Special Terms.    In order to facilitate the making of any Award under
this Article, the Plan Administrator may provide for such modifications and
additional terms and conditions (“special terms”) in Awards to Participants who
are employed by the Company or any Subsidiary outside the United States (or who
are foreign nationals temporarily within the United States) as the Plan
Administrator may consider necessary or appropriate to accommodate differences
in local law, policy or custom or to facilitate administration of the Plan. The
special terms may provide that the grant of an Award is subject to (a)
applicable governmental or regulatory approval or other compliance with local
legal requirements and/or (b) the execution by the

 

13



--------------------------------------------------------------------------------

Participant and return to the Service Center of a written instrument in the form
specified by the Plan Administrator. In the event such conditions are not
satisfied, the grant shall be void. The Plan Administrator may approve such
appendices or supplements to or amendments, restatements, sub-plans, or
alternative versions of the Plan as he or she may consider necessary or
appropriate for purposes of implementing any special terms, without thereby
affecting the terms of the Plan as in effect for any other purpose.

 

6.6    No Acquired Rights.    No individual in any country shall have any right
to receive an Award, except as expressly provided for under the Plan. All Awards
made at any time are subject to the prior approval of the Plan Administrator.

 

14



--------------------------------------------------------------------------------

 

Article 7.    Other Provisions

 

7.1    Nontransferability of Awards.    No Award may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, voluntarily or
involuntarily, other than by will or by the laws of descent and distribution,
and any attempt to do so shall be void. Notwithstanding anything contained in
the preceding sentence, the Company shall have the right to offset from the
exercise of any Award any amounts due and owing from the Participant to the
Company or any Subsidiary to the extent permitted by law.

 

An Award granted to a Participant shall be exercisable during his or her
lifetime only by such Participant or, in the event the Participant becomes
legally incapacitated, the Participant’s legal representative. After a
Participant’s death, an Award shall be exercisable by any person that may be
empowered to do so under the deceased Participant’s will, or if the Participant
failed to make a testamentary disposition of the Award or shall die intestate,
by such Participant’s administrator or other legal representative with
appropriate powers under applicable law.

 

7.2    Rights as a Shareholder.    A Participant granted an Award shall have no
rights as a shareholder of the Company with respect to the Shares covered by
such Award except to the extent that Shares are issued to the Participant upon
the exercise of the Award.

 

7.3    Employment.    Nothing in the Plan shall interfere with or limit in any
way the right of the Company and its Subsidiaries to terminate any Participant’s
employment at any time, nor confer upon any Participant any right to continue in
the employ of the Company or any Subsidiary.

 

For purposes of this Plan, a Participant’s move between the Company and a
Subsidiary, or between Subsidiaries, shall not be deemed to be a termination of
employment. However, termination of employment shall be deemed to occur upon a
change in ownership of the Participant’s employer such that the Participant’s
employer ceases to be the Company or one of its Subsidiaries.

 

7.4    Withholding Taxes.    The Company shall have the right to deduct or
withhold from the proceeds of any exercise of an Award, including the delivery
of Shares, an amount sufficient to cover withholding required by law for any
federal, state or local taxes (including, without limitation, social insurance
or other payroll levies outside the United States) or to take such other action
as may be necessary to satisfy any such withholding obligations. Where Shares
are used to satisfy required tax withholding, such shares shall be valued at the
Fair Market Value as of the exercise date of the applicable Award.

 

7.5    Indemnification.    Provisions for the indemnification of officers and
directors of the Company and its Subsidiaries in connection with the
administration of the Plan shall be as set forth in the Company’s Certificate of
Incorporation and Bylaws as in effect from time to time.

 

7.6    Successors.    All obligations of the Company under the Plan with respect
to Awards granted shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

15



--------------------------------------------------------------------------------

 

Article 8.    Legal Construction

 

8.1    Gender and Number.    Unless the context plainly indicates otherwise,
words in any gender include the other genders and the singular includes the
plural and vice versa.

 

8.2    Severability.    In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

8.3    Requirements of Law.    The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

8.4    Governing Law.    To the extent not preempted by Federal law, the Plan,
and all Awards made under the Plan, shall be construed in accordance with and
governed by the laws of the State of Delaware.

 

8.5    Entire Plan.    This document is a complete statement of the Plan. As of
its Effective Date this document supersedes all prior plans, representations and
proposals, written or oral, relating to the matters set forth herein. The
Company shall not be bound by or liable to any person for any representation,
promise or inducement made by any employee or agent of it which is not embodied
in this document or in any authorized written amendment to the Plan.

 

16